Citation Nr: 0421565	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  98-13 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
November 1966.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, dated in December 1997, that in pertinent part 
denied the veteran's claim of entitlement to service 
connection for PTSD.  The case has been forwarded to the 
Board of Veterans' Appeals (Board) for appellate review.

The Board notes that the veteran's appeal was certified as an 
appeal of service connection for PTSD.  However, in a July 
2004 statement, the veteran's representative indicated that, 
in addition to PTSD, the veteran's claim of service 
connection includes psychiatric disorders more recently 
diagnosed and alleged to be directly related to service.  He 
noted that "whether we label it PTSD or Major Depression, 
one cannot simply dismiss the examiner's finding regarding 
the veteran's psychiatric condition."  The Board agrees, and 
as explained more fully below, finds further action is 
required to fulfill the duty to assist the veteran in the 
development of evidence in support of his claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the veteran's claims folder indicates that further 
evidentiary development is necessary prior to appellate 
adjudication in order to fulfill the VA's duty to assist.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

Review of the veteran's service personnel records indicates 
that he was assigned as a medical services specialist.  He 
has alleged witnessing various traumatic events including the 
witnessing of the return of combat wounded from Vietnam, 
cleaning the site where a colonel committed suicide, and the 
witnessing of an ambulance accident that would be possible to 
confirm.  He has additionally alleged more "minor" 
traumatic events that are consistent with the general duties 
expected of a medical services specialist.  The RO has made 
no attempt to confirm the occurrence of the alleged 
stressors.

Review of the veteran's service medical records indicates 
that the veteran was evaluated by a psychiatrist prior to a 
Court Martial.  The service psychiatrist diagnosed an 
immature personality with depressive features reflected by 
emotional immaturity; tendency to engage in repetitive, 
compulsive, substitutive symbolic expression (e.g. stealing); 
insecurity; depressive trends; constricted affect; and 
impaired impulse control.  Post service medical records 
indicate a long history of poly-substance abuse that the 
veteran has dated as beginning when he was eight-years old.

The duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim also 
includes obtaining an adequate VA examination.  38 C.F.R. 
§ 3.159(c)(4) (2003).  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  

The Board notes that the most recent VA examination was 
performed in December 1999.  Subsequent to that examination 
the RO has been able to locate VA treatment records from 
inpatient psychiatric treatment in May 1968, approximately 18 
months after the veteran's separation from service.  
Additionally, the RO has located further VA psychiatric 
treatment records dating to February to April 1978.  The VA 
examiner's opinion appears to relate some of the veteran's 
current symptomatology of depression and PTSD to events that 
occurred during service; however, the examiner did not 
diagnose PTSD.  There is at least one other competent medical 
opinion of record, a private evaluation performed in 
conjunction with a claim for Social Security benefits, which 
provides a diagnosis of PTSD.  There is also medical evidence 
of a diagnosis of a bipolar disorder.

Further clarification is necessary, particularly given the 
newly available contemporaneous medical records, of the most 
accurate diagnosis of the veteran's mental disorder.  
Additionally, further clarification is necessary as to any 
etiological connection between the veteran's currently 
diagnosed psychiatric disorder, noted on the most recent VA 
examination as major depression with symptoms of PTSD to any 
confirmed events that occurred during the veteran's period of 
active service.

In addition, the possibility exists that there may be 
additional medical records utilized by the Social Security 
Administration (SSA) in rendering a decision or decisions 
relating to the veteran's claim for entitlement to disability 
benefits from that agency.  The RO must ensure that all 
records from SSA have been associated with the claims folder.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2003); see also Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

The RO should also ensure compliance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)).  Also see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).

In view of the foregoing, the veteran's claim is remanded to 
the RO for the following actions:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of the impact of 
the notification requirements on the 
claim.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  The RO should ensure that all records 
of any SSA decision relating to the 
veteran's claim or claims for disability 
benefits, to include copies of all 
supporting medical records utilized in 
making that decision(s), are obtained and 
associated with the claims file.

3.  The veteran should be requested to 
provide any additional information, in as 
specific form as possible as to names, 
dates, and locations, that he may recall 
regarding his claimed PTSD stressors. 

4.  Based on any additional information 
obtained regarding the veteran's claimed 
stressors, as well as the information 
relating thereto previously supplied by 
the veteran and any pertinent evidence 
currently of record, the RO should 
prepare a summary of all the claimed 
stressors, with as much detail as 
possible.  This summary, along with a 
copy of the veteran's DOD Forms 214 and 
215, and the Department of the Army Form 
20, or the equivalent, and all associated 
documents, to include the veteran's 
Official Military Personnel File, should 
be sent to the U.S. Center for Research 
of Unit Records (USCRUR) with a request 
to provide any information that may 
corroborate the veteran's alleged 
stressors.

5.  Once all available medical records 
have been received and all stressor 
development has been completed, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA psychiatric 
examination for the purpose of 
determining the most appropriate 
diagnosis(es) of his mental disorder(s) 
and whether there is a link between any 
current psychiatric disorder(s) and 
service .

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include the service medical 
records, including the psychiatric 
evaluation conducted in conjunction with 
the veteran's Court Martial that revealed 
a diagnosis of personality disorder, post 
service VA treatment records from 1968 
and 1978, and recent VA records of 
treatment and reports of psychiatric 
compensation examinations.

The examiner should be advised which 
claimed stressors have been verified 
and/or which stressors have been accepted 
as consistent with the veteran's duties 
during service.  The examiner should 
further be advised of any additional 
stressors deemed by the RO to be verified 
subsequent to this remand. 
 
Based on the foregoing, the psychiatric 
examiner should render an opinion as to 
whether the veteran meets the diagnostic 
criteria for PTSD and, if so, whether it 
is at least as likely as not (whether 
there is a 50 percent or greater 
probability) that his PTSD is related to 
a verified in-service stressor.

With regard to Major Depression or other 
mental disorders diagnosed, the examiner 
should render an opinion as to whether it 
is at least as likely as not (whether 
there is a 50 percent or greater 
probability) that any mental disorder 
other than PTSD that may be present began 
during service or is causally linked to 
any incident of active duty.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  

6.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.
 
7.  The RO should then readjudicate the 
issue on appeal.  If any benefit sought 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


